IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE
I.D. # 1512015721A

Vv.

JOHN D. WILLIAMS,

New Nee ee ee ee ee” ee”

Defendant.

Submitted: October 22, 2019
Decided: January 27, 2020

Upon Defendant’s Motion for Postconviction Relief: Denied
Upon Postconviction Counsel’s Motion to Withdraw: Granted

This 27th day of January, 2020, upon consideration of Defendant John D.
Williams’ Motion for Postconviction Relief (the “Postconviction Motion”) under
Superior Court Criminal Rule 61 (“Rule 61”), Postconviction Counsel’s Motion to
Withdraw as Counsel (the “Motion to Withdraw”), and the record in this case, it
appears to the Court that:

FACTUAL AND PROCEDURAL BACKGROUND

lle On July 20, 2016, Williams was convicted of Possession of a Firearm
by a Person Prohibited (“PFBPP”) and Possession of Ammunition by a Person
Prohibited (“PABPP”).! After a presentence investigation, the Court sentenced

Williams to the minimum mandatory sentence of 15 years on the PFBPP charge.”

 

'DL 25.
2 DIL. 28; see also D.I. 50.
Williams also was declared a habitual offender under 11 Del. C. § 4214(a)2

2. Williams’ convictions stemmed from a December 22, 2015 traffic stop
conducted by Detective Thomas Rhoades (“Det. Rhoades’) for illegal window tint.4
Det. Rhoades knew before the traffic stop that Williams was a convicted sex offender
who was required to register his address with the State.° Before the stop, police also
received tips regarding the vehicle’s driver transporting drugs. During the traffic
stop, Det. Rhoades noticed Williams’ vehicle was registered in Pennsylvania. After
Williams stated he had registered the car in Pennsylvania a month earlier, but had
not changed his sex offender registration, Det. Rhoades decided to arrest Williams
for failure properly to register as a sex offender.® Williams was removed from the
vehicle and handcuffed.’ Detective Nicholas Ronzo arrived seconds later and
performed a canine sniff of the vehicle.® During the sniff, the canine alerted to the
presence of drugs. A handgun was recovered in the backseat during the ensuing
vehicle search.

3. Williams’ Trial Counsel, Michael Modica, Esquire (“Trial Counsel”),

moved to suppress the evidence obtained as a result of the traffic stop, arguing (1)

 

7D. 50.

4 See Suppression Hearing Transcript (June 3, 2016) (hereinafter “June 3 Hearing Tr.”) 5.

> Id. at 6.

° Id. at 7.

7 Td. at 14-15, 43.

8 Detective Ronzo conducted the canine sniff within five minutes of the stop’s initiation. See June
3 Hearing Tr. 33-34.
there was no legitimate basis to initiate the traffic stop and police officers did not
have reasonable articulable suspicion to do so; (2) police performed an illegal and
warrantless search of the vehicle; and (3) the canine sniff and alert to the presence
of drugs did not provide officers probable cause to search the vehicle.? After an
evidentiary hearing, this Court denied the motion to suppress.'° Williams was
convicted at trial and appealed that conviction to the Delaware Supreme Court. On
appeal, Williams argued the trial court erred by holding (1) the officer had
reasonable articulable suspicion to stop the vehicle; (2) the officers’ investigative
detention and resulting arrest and search of both Williams and the vehicle were
constitutional; and (3) the warrantless vehicle search was supported by probable
cause.'' The Supreme Court affirmed Williams’ conviction on June 20, 2017.!2

4. Williams filed his pro se Postconviction Motion on June 7, 2018,
raising the following grounds: (1) the motion to suppress should have been granted
because the officers failed to issue an illegal window tint ticket; and (2) Trial
Counsel was ineffective in failing to argue the officers lacked probable cause to

arrest and failing to notify the Court that Williams did not receive an illegal window

 

? See D.I. 65 at A44-A55,

OD 1.17.

See D.I. 65 at A206-A232.,

'? Williams vy. State, 2017 WL 2671146, at *1 (Del. June 20, 2017).

3
tint ticket.!? Williams also filed a motion for appointment of counsel, which the
Court granted on June 12, 2018.'* Patrick Collins, Esquire was appointed as
Williams’ counsel (hereinafter “Postconviction Counsel”). On June 4, 2019,
Postconviction Counsel filed the Motion to Withdraw under Rule 61(e)(7) stating he
thoroughly had investigated Williams’ case and determined no claims for
postconviction relief ethically could be advocated.'’ Williams filed his response to
the Motion to Withdraw on July 22, 2019.'° Thereafter, the State responded to
Williams’ arguments,'’? and Williams filed a reply in further support of his
arguments. '*
ANALYSIS

Br Before addressing the merits of any claim for postconviction relief, this
Court first must determine whether the motion procedurally is barred under Rule
61.!° A motion for postconviction relief may be barred for timeliness and repetition,

among other things. A Rule 61 motion is untimely if it is filed more than one year

 

'3PD.1. 53. Williams also submitted an amended pro se Postconviction Motion on April 29, 2019
claiming ineffective assistance of counsel and that the Court abused its discretion in denying the
motion to suppress. See D.I. 65 at A293-A301.

4 DT. 54, 57.

SDT. 64, 65.

'° DI. 66.

“DI. 69.

8D. 70.

'9 Bailey v. State, 588 A.2d 1121, 1127 (el. 1991); Younger v. State, 580 A.2d 552, 554 (Del.
1990).
° A defendant also is barred from filing

after a final judgment of conviction.
successive motions for relief under the Rule.?! The Rule further prohibits motions
based on any ground for relief that was not asserted in the proceedings leading up to
the judgment of conviction, unless the movant demonstrates “[c]ause for relief from
the procedural default” and “{p}rejudice from violation of the movant’s rights.”
Finally, the Rule bars consideration of any ground for relief that previously was
adjudicated in the case.”

6. Notwithstanding the aforementioned procedural bars, this Court may
consider a motion that otherwise is barred if the motion is based upon claims that
the Court lacked jurisdiction or the motion satisfies the pleading requirements set
forth in Rule 61(d)(2).24 Rule 61(d)(2) requires that the movant plead with
particularity that (1) “new evidence exists that creates a strong inference that the
movant is actually innocent in fact of the acts underlying the charges of which he
was convicted;” or (ii) “a new rule of constitutional law, made retroactive to cases
on collateral review by the United States Supreme Court or the Delaware Supreme

Court, applies to the movant’s case and renders the conviction or death sentence

invalid.’”’?>

 

20 Super. Ct. Crim. R. 61(i)(1).

2! Td. 61(i)(2); see id. 61(d)(2)(i)-(ii) (regarding the pleading requirements for successive motions).
22 Td. 61(i)(3)(A)-(B).

23 Td. 61(i)(4).

24 Td. 61(i)(5).

25 Td. 61(d)(2)(i)-(ii).
7. Wiliams’ Postconviction Motion timely was filed. This is Williams’
first motion for postconviction relief, and the Postconviction Motion therefore is not
barred as successive. As set forth below, however, several of Williams’ arguments
are barred as previously adjudicated.

A. Williams’ claims regarding the validity of the traffic stop, canine sniff,
vehicle search, and arrest procedurally are barred.

8. In Williams’ original pro se Postconviction Motion, his Response to the
Motion to Withdraw, and his Reply in Further Support of the Postconviction Motion,
he articulates various reasons he believes the traffic stop, canine sniff, vehicle
search, and arrest violated his constitutional rights. These arguments shift at times,
but generally include the following: (1) Det. Rhoades’ reasons for stopping
Williams’ vehicle were pretextual; (2) the officers did not have a basis to continue
the stop once Williams provided a tint waiver; (3) the stop exceeded its initial
purpose and that prolonged detention was not supported by reasonable articulable
suspicion; (4) there was no probable cause to arrest Williams; (5) the canine sniff
violated the 4th Amendment to the United States Constitution; and (6) the officers
detained Williams for more than two hours in violation of 11 Del. C. § 1902.

o. All these arguments are barred either as claims that previously were

adjudicated or that were not raised timely in the proceedings below.?° This Court

 

26 Super. Ct. Crim. R. 61(4)(3)-(4).
and the Supreme Court addressed and rejected Williams’ arguments that the traffic
stop, canine sniff, vehicle search, and arrest were not valid.?’ Williams has not
argued that there is cause for relief from the procedural default® or that the bars are
inapplicable in his case.”?

B. Williams’ ineffective assistance of counsel claims do not support
postconviction relief.

10. Williams’ ineffective assistance of counsel claims could not be raised
at trial or on direct appeal from his conviction.’ Williams’ Postconviction Motion
timely was filed and therefore the Court properly may consider the merits of his
claims that Trial Counsel was ineffective. Williams contends Trial Counsel failed
to argue Williams’ arrest lacked probable cause and failed to notify the Court that
Williams never received an illegal window tint ticket.

11. To prevail on a claim for ineffective assistance of counsel, a defendant
must establish both that counsel’s representation fell below an objective standard of
reasonableness and that there is a reasonable probability that, but for counsel’s
errors, the result of the proceeding would have been different.7! There is a strong

presumption that counsel’s representation was reasonable? Accordingly, a

 

27 See, e.g., DI. 65 at A80-81; id. at A206-232; id. at A261.

28 Super. Ct. Crim. R. 61(i)(3).

29 Td. 61(i)(5).

3° State v. Evans-Mayes, 2016 WL 4502303, at *2 (Del. Super. Aug. 25, 2016).
3! Strickland v. Washington, 466 U.S. 668, 687-88 (1984).

32 Wright v. State, 671 4.2d 1353, 1356 (Del. 1996).

of
defendant must make specific allegations of actual prejudice and substantiate them;
mere allegations or conclusory statements will not suffice.**

12. Williams’ allegations are unavailing. In the motion to suppress, Trial
Counsel argued the police officers did not have reasonable articulable suspicion to
stop Williams or continue his detention and lacked probable cause for the vehicle
search.* Those arguments also were advanced on appeal.*? Additionally, issuance
of a ticket during a traffic stop is not material to determining whether the police had
reasonable articulable suspicion to stop a vehicle or probable cause to search it.
Williams does not meet the burden of showing Trial Counsel’s performance
objectively was unreasonable or that Williams was prejudiced as a result.*°
13. For all of the foregoing reasons, Williams has failed to demonstrate

either that Trial Counsel’s performance was deficient or that any such deficiency

prejudiced him. Williams’ Postconviction Motion therefore is DENIED.

 

33 Id.; Monroe y. State, 2015 WL 1407856, at *3 (Del. Mar. 25, 2015).

4 See D.I. 65 at A44-AS5.

3° See id. at A206-A232.

36 At times, Williams also argues Trial Counsel was ineffective in failing to argue the police
violated 11 Del. C. § 1902 by failing to arrest or release him within two hours of his initial stop.
This argument is not supported by the record and therefore Trial Counsel was not ineffective in
failing to make it. Even if Williams was not already under arrest for the failure to register issue at
the time the vehicle was searched, he was placed under arrest and transported to the police station
for the firearms charge well before two hours had elapsed. See June 3 Hearing Tr. 26-28, 43-44.
Moreover, it is irrelevant whether the anonymous tips the officers received about the vehicle
sufficiently were reliable to constitute a basis for the stop or search because the State did not rely
on those tips in support of its argument regarding the traffic stop and later vehicle search.

8
C. __Postconviction Counsel’s Motion to Withdraw is granted.

14. Rule 61(e)(7) provides that counsel appointed to represent a defendant
in postconviction proceedings may move to withdraw if “counsel considers the
movant’s claim to be so lacking in merit that counsel cannot ethically advocate it,
and counsel is not aware of any other substartial ground for relief available to the
movant[.]” A motion to withdraw must state the factual and legal bases for counsel’s
opinion. In considering the motion, the Court must “be satisfied that . . . counsel
made a conscientious examination of the record and the law for claims that could
arguabl[y] support [the defendant’s] Rule 61 motion.”?’ The Court also must review
the record independently in order to determine whether the case is devoid of any
arguable claims for relief.°8

15. Williams opposes the Motion to Withdraw on the basis that his Fourth
Amendment rights were violated by the detention exceeding two hours and by the
canine sniff. Postconviction Counsel’s Motion to Withdraw demonstrates he
thoroughly reviewed the record in this case, including Trial Counsel’s performance,
and the relevant law. Postconviction Counsel had the entire record available to him.
As noted above, the Court independently has reviewed the record and finds no merit

to Williams’ claims.

 

37 State v. West, 2013 WL 6606833, at *3 (Del. Super. Dec. 12, 2013), aff’d, 100 A.3d 1022 (Del.
2014).
38 Id.
NOW, THEREFORE, IT IS ORDERED that John D. Williams’ Motion for

Postconviction Relief is DENIED and Postconviction Counsel’s Motion to

Withdraw is GRANTED. Counsel’s continuing obligations to Williams are limited

fil

Abigail M. LeGrow, Judge

to those duties set forth in Rule 61(e)(7)(ii).

 

Original to Prothonotary

cc: Patrick J. Collins, Esquire
Zachary D. Rosen, Deputy Attorney General
Michael W. Modica, Esquire
John D. Williams, pro se (SBI No. 00122670)

10